Exhibit 10.1

Amended Exhibit A to 2020 LTIP and RSU Agreements

EXHIBIT A

Performance Criteria Applicable to

Performance-Based RSUs

 

1.

Following the completion of the applicable three-year performance period, the
Committee will determine the extent to which each of the Performance Goals
related to Free Cash Flow and Annual Core Sales Growth as described below have
been achieved. Each payout percentage calculated in accordance with Section 2
and Section 3 of this Exhibit A shall be multiplied by 50%, with the resulting
sum of the two payout percentages (to two decimal places) multiplied by the TSR
Modifier Percentage calculated in accordance with Section 4, if applicable, to
determine the total payout percentage applicable to the Award (the “Award Payout
Percentage”). The number of Performance-Based RSUs subject to the Award will be
multiplied by the Award Payout Percentage to determine the adjusted number of
Restricted Stock Units, and thus the number of shares of Common Stock or cash
equivalents, to be issued upon vesting pursuant to each Key Employee’s
Performance-Based Restricted Stock Unit grant. Notwithstanding the foregoing,
(i) the Award Payout Percentage shall not exceed a maximum of two hundred
percent (200%), and (ii) in the event the Company’s ranking is in the bottom
quartile of the TSR Comparator Group at the end of the three year performance
period (as determined pursuant to Section 4 below), the Award Payout Percentage
shall not exceed a maximum of one hundred percent (100%).

 

2.

Free Cash Flow

 

  a.

Free Cash Flow shall be measured on a cumulative basis over the entire
three-year performance period commencing January 1, 2020 and ending December 31,
2022. The payout percentage for the Company’s cumulative Free Cash Flow shall be
determined in accordance with the Free Cash Flow targets and payout percentages
established by the Committee prior to the grant date of the award.

 

  b.

The payout percentage for the Free Cash Flow target shall range from a minimum
of zero percent (0%) to a maximum of two hundred percent (200%) based on actual
performance relative to targets

 

  c.

For any actual performance figure which falls between two defined payment
thresholds, the payout with respect to such performance criteria shall be
determined by straight-line interpolation.

 

  d.

“Free Cash Flow” means operating cash flow for the total Company (including
discontinued operations), as reported by the Company, less capital expenditures,
subject only to the adjustments described below. Free Cash Flow shall exclude
the impact of all cash costs related to the extinguishment of debt; debt and
equity related financing costs; cash tax payments associated with the sale of a
business unit or line of business; cash expenditures associated with the
acquisition, or



--------------------------------------------------------------------------------

  divestiture of business units or lines of business, including retention
related deal payments and all cash costs associated with appraisal rights
proceedings; and other significant cash costs that have had or are likely to
have a significant impact on Free Cash Flow for the period in which the item is
recognized, are not indicative of the Company’s core operating results and
affect the comparability of underlying results from period to period, as
determined by the Committee. Free Cash Flow shall include disposal proceeds for
ordinary course and restructuring related asset sales.

 

  e.

Upon the divestiture of a business unit or line of business, Free Cash Flow
targets shall be adjusted to exclude the estimated results for the divested
business unit or line for the period following the divestiture, to reflect the
negative impact of any unabsorbed overhead (net of transition service fee
recovery) resulting during the period following the divestiture, and to reflect
the impact of any use of net proceeds from the divestiture for debt repayment.
Upon the acquisition of a business unit or line of business, Free Cash Flow
targets will be adjusted to reflect the anticipated impact of the transaction
during the performance period in accordance with management estimates as
communicated to the Board of Directors (or a committee thereof) in support of
the acquisition approval request, including any related interest expense or
financing cost.

 

3.

Annual Core Sales Growth

 

  a.

The payout percentage applicable to each calendar year of the three-year
performance period commencing January 1, 2020 and ending December 31, 2022 shall
be determined in accordance with those Core Sales Growth targets and payout
percentages established by the Committee prior to the grant date of the award.

 

  b.

The payout percentages for Annual Core Sales Growth for each calendar year of
the three-year performance period shall be weighted as follows for purposes of
determining the Annual Core Sales Growth payout percentage:

 

  i.

2020 – 20%

 

  ii.

2021 – 40%

 

  iii.

2022 – 40%

 

  c.

The payout percentage for the Annual Core Sales Growth target in each year shall
range from a minimum of zero percent (0%) to a maximum of two hundred percent
(200%) based on actual performance relative to targets

 

  d.

For any actual performance figure which falls between two defined payment
thresholds, the payout with respect to such performance criteria shall be
determined by straight-line interpolation.

 

2



--------------------------------------------------------------------------------

  e.

Upon completion of the three-year performance period, each of the three annual
payout percentages determined as described above shall be multiplied by their
respective weighting percentages, with the resulting numbers added together to
determine the Annual Core Sales Growth payout percentage for purposes of
calculating the Award Payout Percentage under Section 1.

 

  f.

“Annual Core Sales Growth” means the Company’s Core Sales Growth performance,
calculated on the same basis as Core Sales Growth publicly reported by the
Company and expressed as a percentage, over each year of the three-year
performance period commencing January 1, 2020 and ending December 31, 2022, with
each of the three annual Core Sales performance rates measured against the Core
Sales for the respective preceding fiscal year.

 

  g.

“Core Sales” shall exclude the impact of planned and completed divestitures
(from the first day of the preceding quarter when the announcement is made),
discontinued operations, acquisitions (for a period of one year from
acquisition), retail store openings (for a period of one year from opening),
retail store closures (for all closures occurring or planned to occur within the
performance period) and foreign currency exchange, and all other items excluded
from publicly reported Core Sales Growth.

 

4.

Relative Total Shareholder Return Modifier

 

  a.

The payout percentage applicable to Performance-Based RSUs covered by the Award,
calculated under Sections 2 and 3 above, will be subject to modification based
on the Company’s Total Shareholder Return (“TSR”) relative to the TSR of the
following Comparator Group members:1

 

 

Avery Dennison Corporation

Dorel Industries Inc.

Fortune Brands Home & Security Inc.

Hasbro, Inc.

Henkel AG & Co. KGaA

Kimberly-Clark Corporation

  

Koninklijke Philips N.V.

Mattel, Inc.

Societe BIC SA

Spectrum Brands Holdings, Inc.

Tupperware Brands

Whirlpool Corporation

 

  b.

The Company’s ranking (in the range of highest to lowest) in the TSR Comparator
Group at the end of the three-year performance period, beginning January 1,
2020, and ending December 31, 2022, will be determined by the Committee based on
the TSR for the Performance Period for the Company and each of the members in
the TSR Comparator Group as calculated below:

 

  c.

TSR is calculated as follows and then expressed as a percentage:

 

1 

Any companies that are in the TSR Comparator Group at the beginning of the
performance period that no longer exist at the end of the three-year performance
period, (e.g., through merger, buyout, spin-off, or similar transaction), or
otherwise change their structure or business such that they are no longer
reasonably comparable to the Company, shall be disregarded by the Committee in
the Committee’s calculation of the appropriate interpolated percentage.

 

3



--------------------------------------------------------------------------------

(Ending Average Market Value – Beginning Average Market Value) + Cumulative
Annual Dividends

Beginning Average Market Value

“Average Market Value” means the simple average of the daily stock prices at
close for each trading day during the applicable period beginning or ending on
the specified date for which such closing price is reported by the New York
Stock Exchange, Nasdaq Stock Exchange or other authoritative source the
Committee may determine.

“Beginning Average Market Value” means the Average Market Value for the ninety
(90) days ending December 31, 2019.

“Cumulative Annual Dividends” mean the cumulative dividends and other
distributions with respect to a share of the Common Stock the record date for
which occurs within the Performance Period.

“Ending Average Market Value” means the Average Market Value for the last ninety
(90) days of the Performance Period.

“Performance Period” means the period beginning January 1, 2020 and ending
December 31, 2022.

 

  d.

The payout percentage calculated under Sections 2 and 3 above will be multiplied
by a percentage attributable to the Company’s ranking in the TSR Comparator
Group determined as follows (the “TSR Modifier Percentage”). The TSR Modifier
Percentage will be 125% in the event the Company’s ranking is in the top
quartile of the TSR Comparator Group at the end of the Performance Period. The
TSR Modifier Percentage will be 75% in the event the Company’s ranking is in the
bottom quartile of the TSR Comparator Group at the end of the Performance
Period. Additionally, if the Company’s ranking is in the bottom quartile of the
TSR Comparator Group at the end of the Performance Period, the Award Payout
Percentage will be no higher than target (100%), even if the calculation results
in a higher payout. In the event the Company’s ranking is in neither the top nor
the bottom quartile of the TSR Comparator Group, this Section 4 will not apply
and there will be no TSR Modifier Percentage and no adjustment to the payout
percentage calculated under Sections 2 and 3 above.

 

  e.

For illustration, if the initial TSR Comparator Group has 24 companies
(including the Company) at the beginning of the performance period and 5 of the
companies have been merged out of existence or are no longer comparable by the
end of the performance period, the TSR Modifier Percentage will be based on
where the Company ranks among the remaining 19 companies as follows:

 

Rank

(Highest to Lowest)

       Percentage      

  1st       

     125%  

  2nd       

     125%  

  3rd       

     125%  

 

4



--------------------------------------------------------------------------------

Rank

(Highest to Lowest)

       Percentage      

  4th       

     125%  

  5th       

      No adjustment 2 

  6th       

     No adjustment  

  7th       

     No adjustment  

  8th       

     No adjustment  

  9th       

     No adjustment  

10th      

     No adjustment  

11th      

     No adjustment  

12th      

     No adjustment  

13th      

     No adjustment  

14th      

     No adjustment  

15th      

     No adjustment  

16th      

     75%  

17th      

     75%  

18th      

     75%  

19th      

     75%  

 

 

2 

In the event that the cutoff for the top or bottom quartile occurs between ranks
(e.g., between 4th and 5th and between 15th and 16th in the example above) the
TSR Modifier Percentage will not apply to the lower rank, in the case of the top
quartile, or the higher rank, in the case of the bottom quartile, consistent
with the table above.

 

5